 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          LARRY JOHNSON,                                    CASE NO. C20-1394 MJP

11                                 Plaintiff,                 ORDER RESERVING RULING ON
                                                              MOTION TO DISMISS
12                  v.

13          UNITED STATES OF AMERICA, et
            al.,
14
                                   Defendants.
15

16
            This matter comes before the Court on Defendants’ Motion to Dismiss. (Dkt. No. 11.)
17
     Having reviewed the Motion, Plaintiff’s Opposition (Dkt. No. 12), the Reply (Dkt. No. 13), and
18
     all supporting materials, the Court RESERVES RULING on the Motion.
19
                                                BACKGROUND
20
            Plaintiff Larry Johnson’s car was struck by Daniel Caplan’s rental car in King County.
21
     (Complaint ¶¶ 3.2-3.3 (Dkt. No. 1-1).) Johnson sued Caplan in King County Superior Court.
22
     Caplan then removed to this Court asserting that the United States, his employer, was the real
23
     party in interest. (Dkt. No. 1.) The United States filed a certification of Brian T. Moran in which
24


     ORDER RESERVING RULING ON MOTION TO DISMISS - 1
 1   he states that Caplan is a government employee and was acting within his scope of employment

 2   at the time of the accident. (Notice of Removal (Dkt. No. 1); Certification of Brian T. Moran

 3   (Dkt. No. 1-3).) The United States filed a notice of substitution. (Dkt. No. 7.)

 4                                               ANALYSIS

 5   A.     Scope of Employment and Subject Matter Jurisdiction

 6          The United States asks for dismissal of this action due to Johnson’s failure to exhaust his

 7   administrative remedies under the Federal Tort Claims Act, 28 U.S.C. §§ 2679, 2680(a). Johnson

 8   does not challenge his failure to exhaust. Instead, he challenges the United States’ assertion that

 9   it, and not Caplan, is the proper party in interest. Johnson asks for limited discovery into whether

10   “Caplan was acting in the course of duty under the terms of his employment and under

11   Washington State law,” to allow a complete determination of whether or not the FTCA applies.

12   (Dkt. No. 12 at 6.) The United States has refused to provide this discovery.

13          “Under the Federal Employees Liability Reform and Tort Compensation Act, known as

14   the Westfall Act, a federal employee is immune from suit upon certification of the Attorney

15   General that the employee was acting within the scope of his employment.” Pauly v. U.S. Dep’t

16   of Agri., 348 F.3d 1143, 1150-51 (9th Cir. 2003) (citing 28 U.S.C. § 2679(d)(1)). But a party

17   may question the veracity of a Westfall certification, and the certification is subject to judicial

18   review. See Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 420, 425 (1995). The Court has

19   discretion to allow limited discovery as to the accuracy of the certification. See Saleh v. Bush,

20   848 F.3d 880, 892 (9th Cir. 2017).

21          The Court finds it appropriate to allow limited discovery into the scope of the

22   employment before deciding the Motion to Dismiss. The Court is aware that generally there must

23   be allegations in the complaint sufficient to call into question the accuracy of the certification.

24


     ORDER RESERVING RULING ON MOTION TO DISMISS - 2
 1   See Billings v. United States, 57 F.3d 797, 800 (9th Cir. 1995) (noting that the certification is

 2   “prima facie evidence that a federal employee was acting in the scope of her employment at the

 3   time of the incident”); Saleh v. Bush, 848 F.3d 880, 892 (9th Cir. 2017). Johnson’s complaint

 4   does not contain allegations that call the certification into question. But Johnson filed this case in

 5   Superior Court where Caplan’s employment status was not at issue. The United States has not

 6   provided any evidence that Johnson should have been aware of Caplan’s employment status at

 7   the time he filed the complaint. And the United States has refused to allow Johnson any

 8   discovery into this jurisdictional issue. In the interest of justice, the Court finds that Johnson

 9   should be permitted a limited deposition of Caplan to determine whether or not Caplan was

10   acting within the scope of his employment with the United States at the time of the accident, as

11   defined by Washington law. See Pauly, 348 F.3d at 1151; Rahman v. State, 170 Wn.2d 810, 815-

12   816 (2011) (Under Washington law, a person acts as an employee if “at the time, [he was]

13   engaged in the performance of the duties required of him by his contract of employment, or by

14   specific direction of his employer; or, as sometimes stated, whether he was engaged at the time

15   in the furtherance of the employer’s interest.”).

16          The Court therefore RESERVES RULING on the Motion to Dismiss and ORDERS as

17   follows:

18              1. Johnson shall be permitted to take the deposition of Caplan on the limited issue of

19                  the scope of his employment at the time of the accident. The deposition may not

20                  exceed 3 hours;

21              2. The deposition shall be completed within 20 days of entry of this Order;

22

23

24


     ORDER RESERVING RULING ON MOTION TO DISMISS - 3
 1            3. No more than 15 days after the conclusion of Caplan’s deposition, Johnson shall

 2                then file a brief of no more than 10 pages setting forth his position as to Caplan’s

 3                scope of employment;

 4            4. No more than 5 days after Johnson files his brief, the United States shall then file

 5                a reply of no more than 6 pages; and

 6            5. The Court will then issue its decision on the Motion to Dismiss.

 7         The clerk is ordered to provide copies of this order to all counsel.

 8         Dated May 6, 2021.

 9                                                       A
                                                         Marsha J. Pechman
10
                                                         United States Senior District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER RESERVING RULING ON MOTION TO DISMISS - 4
